Exhibit 10.8

 

FIFTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE

 

THIS FIFTH AMENDMENT TO STANDARD INDUSTRIAL NET LEASE (this “Amendment”) is
entered into as of this 14th day of May, 2014 (the “Execution Date”), by and
between BMR-COAST 9 LP, a Delaware limited partnership (“Landlord,” as
successor-in interest to JBC Sorrento West, LLC (“Original Landlord”)), and
TROVAGENE, INC., a Delaware corporation (“Tenant,” as successor-by-merger to
Xenomics, Inc. (“Original Tenant”)).

 

RECITALS

 

A.            WHEREAS, Original Landlord and Original Tenant entered into that
certain Standard Industrial Net Lease dated as of October 28, 2009, as amended
by that certain First Amendment to Standard Industrial Net Lease dated as of
September 28, 2011, that certain Second Amendment to Standard Industrial Net
Lease dated as of December 27, 2011, that certain Third Amendment to Standard
Industrial Net Lease dated as of October 22, 2012 (the “Third Amendment”) and
that certain Fourth Amendment to Standard Industrial Net Lease dated as of
December 2, 2013 (the “Fourth Amendment”) (collectively, and as the same may
have been heretofore further amended, amended and restated, supplemented or
modified from time to time, the “Existing Lease”), whereby Tenant leases certain
premises (the “Existing Premises”) from Landlord at 11055 Flintkote Avenue in
San Diego, California (the “11055 Building”);

 

B.            WHEREAS, Landlord and Tenant desire to expand the Existing
Premises to include additional space in the building located at 11120 Roselle
Street in San Diego, California (the “11120 Building”); and

 

C.            WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

l.              Definitions. For purposes of this Amendment, capitalized terms
shall have the meanings ascribed to them in the Existing Lease unless otherwise
defined herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.”

 

2.             11120 Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, that certain space located on the first (1st) floor
of the 11120 Building with a Rentable Square Footage of approximately four
thousand seven hundred fifty-one (4,751) square feet (as more particularly
described on Exhibit A attached hereto, the “11120 Premises”). From and after
the 11120 Premises Commencement Date (as defined below), all references in the
Lease to the “Building,” shall mean and refer, individually and/or collectively
(as the context may require), tn the t 1055 Building and/or the 11120 Building.

 

--------------------------------------------------------------------------------


 

2.1             11120 Premises Lease Term. The Lease Term with respect to the
11120 Premises (the “11120 Premises Lease Term”) shall commence on the 11120
Premises Commencement Date (as defined below), and shall thereafter be
coterminous with the Existing Premises such that the Lease Term for the 11120
Premises and the Lease Term for the Existing Premises shall expire on the
Expiration Date (as defined in Section 2 of the Third Amendment (i.e.,
December 31, 2017)). From and after the 11120 Premises Commencement Date, the
term “Premises” as used in the Lease shall mean the Existing Premises plus the
11120 Premises.

 

2.2             Condition of 11120 Premises. Tenant acknowledges that (a) it is
fully familiar with the condition of the 11120 Premises and, notwithstanding
anything to the contrary in the Lease, agrees to take the same in its condition
“as is” as of the 11120 Premises Commencement Date, (b) Landlord has not made
and does not hereby make any representations or warranties of any kind
whatsoever, express or implied, regarding the 11120 Premises, including (without
limitation) any representation or warranty that the 11120 Premises are suitable
for Tenant’s intended use and (c) Landlord shall have no obligation to alter,
repair or otherwise prepare the 11120 Premises for Tenant’s occupancy of the
11120 Premises or to pay for any improvements to the 11120 Premises, except with
respect to the 11120 Tenant Improvements (as defined below). The 11120 Premises
have not undergone inspection by a Certified Access Specialist. Tenant’s taking
possession of the 11120 Premises on the 11120 Premises Commencement Date shall,
except as otherwise agreed to in writing by Landlord and Tenant, conclusively
establish that the 11120 Premises and the 11120 Building were at such time in
good, sanitary and satisfactory condition and repair. Notwithstanding anything
to the contrary (but subject to the last grammatical sentence of this
Section 2.2), Landlord hereby represents and warrants that, as of the 11120
Premises Commencement Date, (x) the roof of the 11120 Building shall be in good
condition and repair, and (y) the life-safety, plumbing, electrical and heating,
ventilating and air conditioning systems serving the 11120 Premises, shall be in
good working order, condition and repair; provided, however, that Tenant’s sole
and exclusive remedy fur a breach of such representation and warranty shall be
to deliver notice to Landlord (“Repair Notice”) on or before the date that is
twelve (12) months after the 11120 Premises Commencement Date (such date, the
“Warranty Date”) detailing the nature of such breach. In the event that Landlord
receives a Repair Notice on or before the Warranty Date, Landlord shall promptly
make any repairs reasonably necessary to correct the breach described in the
Repair Notice (but only to the extent that Landlord reasonably determines that
the breach described in the Repair Notice constitutes an actual breach of the
representation and warranty provided by Landlord in subsections (x) and (y)).
The representation and warranty provided by Landlord in subsections (x) and
(y) above shall expire, and be of no further force or effect, on the Warranty
Date and Landlord shall not have any further obligations or liabilities in
connection with such representation and warranty (except with respect to any
actual breaches identified in a Repair Notice delivered by Tenant to Landlord on
or before the Warranty Date).

 

2.3             Permitted Use of 11120 Premises. Notwithstanding anything to the
contrary in the Lease, Tenant shall be permitted to use the 11120 Premises only
for office use (and for no other purposes) in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulation of
governmental authorities, committees, associations, or other regulatory
committees, agencies or governing bodies having jurisdiction over the 11120

 

2

--------------------------------------------------------------------------------


 

Premises, the 11120 Building, the Center, Landlord or Tenant, including both
statutory and common law and hazardous waste rules and regulations (“Applicable
Laws”).

 

2.4             Tenant’s Pro Rata Share. Notwithstanding anything to the
contrary in the Lease, commencing on the 11120 Premises Commencement Date, the
chart in Section 3 of the Fourth Amendment is hereby deleted in its entirety and
replaced with the following chart:

 

 

 

Means the Following (As of the 11120

Definition or Provision

 

Premises Commencement Date)

Approximate Rentable Area of Existing Premises

 

8,303 square feet

Approximate Rentable Area of 11120 Premises

 

4,751 square feet

Approximate Rentable Area of 11055 Building

 

20,563 square feet

Approximate Rentable Area of 11120 Building

 

l0,140 square feet

Approximate Rentable Area of Project

 

162,074 square feet

Tenant’s Pro Rata Share of 11055 Building

 

40.38%

Tenant’s Pro Rata Share of 11120 Building

 

46.85%

Tenant’s Pro Rata Share of Project

 

8.05%

 

--------------------------------------------------------------------------------

*For purposes of clarity, the term “Project” as used in the Lease shall have the
same meaning as Center.

 

2.5          11120 Premises Minimum Monthly Rent. Notwithstanding anything to
the contrary in the Lease, commencing on the 11120 Premises Commencement Date,
initial monthly installments of Minimum Monthly Rent for the 11120 Premises
shall equal:

 

Dates

 

Rentable Square
Footage

 

Minimum Monthly Rent
Rate per Square Foot of
Rentable Area

 

Minimum
Monthly
Rent

 

Month l -Month 12

 

4,751

 

$

2.20

 

$

10,452.20

 

 

2.5.1       11120 Premises Minimum Monthly Rent Adjustments. Notwithstanding
anything to the contrary in the Lease, Minimum Monthly Rent for the 11120
Premises shall be subject to an annual upward adjustment of three percent (3%)
of the then current Minimum Monthly Rent for the 11120 Premises. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the 11120 Premises Commencement Date, and subsequent adjustments
shall become effective on every successive annual anniversary throughout the
11120 Premises Lease Term.

 

2.5.2       11120 Premises Minimum Monthly Rent Abatement. Provided that Tenant
is not then in default of the Lease (beyond any applicable cure period), then
during

 

3

--------------------------------------------------------------------------------


 

the first (1st), second (2nd) and third (3rd) months of the 11120 Premises Lease
Term (the “11120 Premises Minimum Monthly Rent Abatement Period”), Tenant shall
not be obligated to pay any Minimum Monthly Rent otherwise attributable to the
11120 Premises (the “11120 Premises Minimum Monthly Rent Abatement”). Tenant
acknowledges and agrees that the 11120 Premises Minimum Monthly Rent Abatement
has been granted to Tenant as additional consideration for entering into this
Amendment, and for agreeing to pay the rent and performing the terms and
conditions otherwise required under the Lease. If Tenant shall be in default
under the Lease, and shall fail to cure such default within the notice and cure
period, if any, permitted for cure pursuant to terms and conditions of the
Lease, or if the Lease is terminated for any reason other than Landlord’s breach
of the Lease, then the dollar amount of the unapplied portion of the 11120
Premises Minimum Monthly Rent Abatement as of the date of such default or
termination, as the case may be, shall be converted to a credit to be applied to
the Minimum Monthly Rent for the 11120 Premises applicable at the end of the
11120 Premises Lease Term and Tenant shall immediately be obligated to begin
paying Minimum Monthly Rent for the 11120 Premises in full. Nothing in this
Section shall work to abate or reduce Tenant’s obligations under the Lease with
respect to Additional Rent including (without limitation) Tenant’s obligations
with respect to Tenant’s Share of Operating Costs.

 

2.6          Additional Rent. In addition to Minimum Monthly Rent, from and
after the 11120 Premises Commencement Date, Tenant shall pay to Landlord,
Additional Rent (as defined in the Lease) with respect to the 11120 Premises and
all other amounts that Tenant assumes or agrees to pay under the provisions of
the Lease with respect to the 11120 Premises that are owed to Landlord,
including any and all other sums that may become due by reason of any default of
Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants and conditions of the Lease to be performed by Tenant, after notice
and the lapse of any applicable cure periods.

 

2.7          11120 Premises Commencement Date. The “11120 Premises Commencement
Date” shall be the day Landlord tenders possession of the 11120 Premises to
Tenant with the 11120 Tenant Improvements (as defined below) Substantially
Complete (as defined below). If possession is delayed by action of Tenant, then
the 11120 Premises Commencement Date shall be the date that the 11120 Premises
Commencement Date would have occurred but for such delay. Landlord shall
endeavor to provide written notice to Tenant of any act or omission of Tenant
that Landlord believes constitutes such a delay. Tenant shall execute and
deliver to Landlord written acknowledgment of the actual 11120 Premises
Commencement Date within ten (10) days after Tenant takes occupancy of the 11120
Premises, in the form attached as Exhibit C hereto (the “Acknowledgement” ).
Failure to execute and deliver the Acknowledgment, however, shall not affect the
11120 Premises Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the 11120 Premises required for the Permitted
Use (with respect to the 11120 Premises) by Tenant shall not serve to extend the
11120 Premises Commencement Date.

 

2.8          11120 Tenant Improvements. Land lord shall use commercially
reasonable efforts to tender possession of the 11120 Premises to Tenant on
October 1, 2014 (the “Estimated

 

4

--------------------------------------------------------------------------------


 

11120 Premises Commencement Date”), with the work (the “11120 Tenant
Improvements”) required of Landlord on Exhibit B attached hereto (the “11120
Tenant Improvement Plans”). Tenant agrees that in the event such work is not
Substantially Complete on or before the Estimated 11120 Premises Commencement
Date for any reason, then (a) neither this Amendment nor Tenant’s lease of the
11120 Premises shall be void or voidable, (b) Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom and (c) Tenant shall not be
responsible for the payment of any Minimum Monthly Rent with respect to the
11120 Premises until the actual 11120 Premises Commencement Date as described in
Section 2.7 occurs. The term “Substantially Complete” or “Substantial
Completion” means that the 11120 Tenant Improvements are substantially complete
in accordance with the 11120 Tenant Improvement Plans, except for minor punch
list items. Notwithstanding anything in the Lease to the contrary, Landlord’s
obligation to timely achieve Substantial Completion shall be subject to
extension on a day-for-day basis as a result of Force Majeure (as described in
Section 24.13 of the Lease). Landlord hereby represents and warrants that, as of
the 11120 Premises Commencement Date, the 11120 Premises shall be in compliance
with all Applicable Laws.

 

2.8.1       In the event that Landlord permits (in Landlord’s reasonable
discretion during the twenty-one (21) day period immediately prior to the 11120
Premises Commencement Date) Tenant to enter upon the 11120 Premises prior to the
11120 Premises Commencement Date for the purpose of installing improvements or
the placement of personal property, Tenant shall furnish to Landlord evidence
satisfactory to Landlord that insurance coverages required of Tenant under the
Lease are in effect with respect to the 11120 Premises, and such entry shall be
subject to all the terms and conditions of the Lease; and provided, further,
that if the 11120 Premises Commencement Date is delayed due to such early
access, then the 11120 Premises Commencement Date shall be the date that the
11120 Premises Commencement Date would have occurred but for such delay.

 

2.8.2       Subject to all of the terms, conditions, provisions and agreements
set forth in the Lease, Landlord shall cause the 11120 Tenant Improvements to be
constructed in the 11120 Premises in accordance with the 11120 Tenant
Improvement Plans at Landlord’s sole cost and expense. All costs incurred by
Landlord in connection with the 11120 Tenant Improvements including, without
limitation, costs of (a) construction, (b) [intentionally omitted], (c) space
planning, architect, engineering and other related services, (d) building
permits and other taxes, fees, charges and levies by governmental authorities
for permits or for inspections of the 11120 Tenant Improvements, and (e) costs
and expenses for labor, material, attached equipment and attached fixtures shall
be referred to in this Amendment as the “11120 Tenant Improvement Costs.” In the
event that Tenant fails to comply with any of its obligations under the Lease
and such failure causes Landlord to incur additional 11120 Tenant Improvement
Costs, Tenant shall pay to Landlord as Additional Rent the amount of any such
additional costs within thirty (30) days of receiving an invoice from Landlord.

 

2.8.3       Notwithstanding anything to the contrary, if Substantial Completion
has not occurred by the date that is sixty (60) days after the Estimated 11120
Premises Commencement Date (such date, the “Outside Date”), then the 11120
Premises Minimum Monthly Rent Abatement Period shall be increased by one (1) day
for each day

 

5

--------------------------------------------------------------------------------


 

thereafter that Substantial Completion has not occurred; provided, however, that
the Outside Date shall be subject to extension on a day-for-day basis as a
result of (a) Force Majeure (as described in Section 24.13 of the Lease) and
(b) any actual delay caused by any action or inaction of Tenant (including,
without limitation, any actual delay caused by a Tenant Change or a Tenant
Change Request). By way of example (and without limiting the generality of the
foregoing), if Substantial Completion occurs on the date that is five (5) days
after the Outside Date, then the 11120 Premises Minimum Monthly Rent Abatement
Period shall be increased by five (5) days such that it would consist of (x) the
first (1st), second (2nd) and third (3rd) months of the 11120 Premises Lease
Term, plus (y) the first five (5) days of the fourth (4th) month of the 11120
Premises Lease Term.

 

2.9          Tenant Changes. Any changes to the 11120 Tenant Improvement Plans
requested by Tenant (each, a “Tenant Change”) shall be requested and instituted
in accordance with the provisions of this Section 2.9 and shall be subject to
the written approval of Landlord.

 

2.9.l        Tenant may request Tenant Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Tenant
Change Request”), which Tenant Change Request shall detail the nature and extent
of any requested Tenant Changes.

 

2.9.2       All Tenant Change Requests shall be subject to Landlord’s prior
written approval, which approval Landlord shall not unreasonably withhold
(provided, however, that, in the event any Tenant Change would, in Landlord’s
sole but reasonable judgment, (a) delay the Substantial Completion of the Tenant
Improvements, (b) increase the 11120 Tenant Improvement Costs, (c) affect the
structure of the 11120 Premises or the 11120 Building, (d) affect the
mechanical, electrical, plumbing or other systems within or serving 11120
Building, (t) affect the prior of the 11120 Building or (t) trigger any
requirement under Applicable Laws that would require Landlord to make any
alteration or improvement to the 11120 Premises, the 11120 Building or the
Project, Landlord may withhold its approval with respect thereto in its sole and
absolute discretion). Landlord shall have five (5) days after receipt of a
Tenant Change Request to notify Tenant in writing of Landlord’s approval or
rejection of the Tenant Change. Landlord’s failure to respond within such five
(5) day period shall be deemed approval by Landlord. In the event that Landlord
approves a Change Request in accordance with this Section, Landlord shall,
concurrently with such approval, notify Tenant if Landlord reasonably believes
the corresponding Change will result in a delay in Substantial Completion.

 

2.9.3       Notwithstanding anything to the contrary in the Lease, Tenant shall
be solely responsible for all costs and expenses actually incurred by Landlord
related to any Tenant Changes. Tenant shall, within thirty (30) days of
receiving an invoice therefore, pay to Landlord the amount of any such costs.

 

2.9.4       The Tenant Improvement Plans shall be automatically updated to
include any Tenant Changes approved by Landlord in accordance with this
Section 2.9.

 

6

--------------------------------------------------------------------------------


 

2.10        Landlord Changes. Landlord shall be permitted to make changes to the
11120 Tenant Improvement Plans (each, a “Landlord Change”) subject to the terms,
conditions and provisions of this Section 2.10. Landlord shall be solely
responsible for all costs and expenses related to any Landlord Changes (and
Landlord shall not be permitted to include such costs in Tenant’s Share of
Operating Costs).

 

2.10.1     Landlord may request Landlord Changes by notifying Tenant in writing
in substantially the same form as the AIA standard change order form (a
“Landlord Change Request”), which Landlord Change Request shall detail the
nature and extent of any requested Landlord Changes.

 

2.10.2     Subject to Section 2.10.3 below, all Landlord Change Requests shall
be subject to Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall have five (5) days
after receipt of a Landlord Change Request to notify Landlord in writing of
Tenant’s approval or rejection of the Landlord Change. Tenant’s failure to
respond within such five (5) day period shall be deemed approval by Tenant.

 

2.10.3     Notwithstanding anything to the contrary in the Lease, Landlord shall
be permitted to make Landlord Permitted Changes (as defined below) without
obtaining Tenant’s consent. “Landlord Permitted Changes” shall mean (a) minor
field changes and (b) changes required by Applicable Laws or by a governmental
authority.

 

2.10.4     The 11120 Tenant Improvement Plans shall be automatically updated to
include any Landlord Permitted Changes or other Landlord Changes approved by
Tenant in accordance with this Section 2.10.

 

3.             Right of First Refusal. Tenant shall have a right of first
refusal (“ROFR”) as to any rentable premises in the 11120 Building that is
immediately adjacent to the 11120 Premises and for which Landlord is seeking a
tenant (“Available ROFR Premises”). To the extent that Landlord renews or
extends a then-existing lease with any then-existing tenant or subtenant of any
space, or enters into a new lease with such then-existing tenant or subtenant
(for the same space), the affected space shall not be deemed to be Available
ROFR Premises. In the event Landlord intends to lease Available ROFR Premises to
a bona fide third party, Landlord shall provide written notice thereof to Tenant
(the “Notice of Offer”), specifying the agreed upon economic terms and
conditions of the proposed lease (with respect to the Available ROFR Premises)
with such bona fide third party.

 

3.1          Within seven (7) days following its receipt of a Notice of Offer,
Tenant shall advise Landlord in writing whether Tenant elects to lease all (not
just a portion) of the Available ROFR Premises on the terms and conditions set
forth in the Notice of Offer. If Tenant fails to notify Landlord of Tenant’s
election within such seven (7) day period, then Tenant shall be deemed to have
elected not to lease the Available ROFF Premises.

 

7

--------------------------------------------------------------------------------


 

3.2          If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer.

 

3.3          If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, or if Tenant fails to notify Landlord of Tenant’s election within the
seven (7)-day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms as set
forth in the Notice of Offer following Tenant’s election (or deemed election)
not to lease the Available ROFR Premises.

 

3.4          Notwithstanding anything in this Article to the contrary, Tenant
shall not exercise the ROFR during such period of time that Tenant is in default
under any provision of the Lease. Any attempted exercise of the ROFR during a
period of time in which Tenant is so in default shall be void and of no effect.
In addition, Tenant shall not be entitled to exercise the ROFR if Landlord has
given Tenant two (2) or more notices of default under the Lease, whether or not
the defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFR.

 

3.5          Notwithstanding anything in the Lease to the contrary, Tenant shall
not assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.

 

3.6          If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Available ROFR Premises due to a holdover by the
then-existing occupants of the Available ROFR Premises or for any other reason
beyond Landlord’s reasonable control.

 

3.7          Notwithstanding anything to the contrary, Tenant’s rights under
this Article 3 are subject and subordinate to any rights of renewal, extension,
offer, refusal or any other rights of any other tenant at the Center as of the
Execution Date.

 

3.8          Article 26 of the Existing Lease is hereby deleted in its entirety
and is no longer of any further force or effect.

 

4.             Option to Extend Lease Term. Tenant shall have the option
(“Option”) to extend the Lease Term by five (5) years (as to either the 11120
Premises or the Existing Premises or both) upon the following terms and
conditions. Any extension of the Term pursuant to the Option shall be on all the
same terms and conditions as the Lease, except as follows:

 

4.1          Minimum Monthly Rent at the commencement of the Option term shall
equal the then-current fair market value for comparable office and laboratory
space in the Scrrento Valley submarket of comparable age, quality, level of
finish and proximity to amenities and public transit (“FMV”), and shall be
further increased on each annual anniversary of the Option term commencement
date by three percent (3%). Tenant may, no more than twelve (12)

 

8

--------------------------------------------------------------------------------

 


 

months prior to the date the Lease Term is then scheduled to expire, request
Landlord’s estimate of the FMV for the Option term. Landlord shall, within
fifteen (15) days after receipt of such request, give Tenant a written proposal
of such FMV. If Tenant gives written notice to exercise the Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV. If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (a) the size of the
Premises (or portion thereof that is being extended, as applicable), (b) the
length of the Option term, (c) rent in comparable buildings in the relevant
submarket, including concessions offered to new tenants, such as free rent,
tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Project. In the event
that the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising the Option, then either party
may request that the same be determined as follows: a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the
Sorrento Valley laboratory/research and development leasing submarket (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the local chapter of the American
Arbitration Association or any successor organization thereto (the “AAA”). The
Baseball Arbitrator selected by the parties or designated by the AAA shall
(y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Sorrento Valley submarket and
(z) not have been employed or retained by either Landlord or Tenant or any
affiliate of either for a period of at least ten (10) years prior to appointment
pursuant hereto. Each of Landlord and Tenant shall submit to the Baseball
Arbitrator and to the other party its determination of the FMV. The Baseball
Arbitrator shall grant to Landlord and Tenant a hearing and the right to submit
evidence. The Baseball Arbitrator shall determine which of the two (2) FMV
determinations more closely represents the actual FMV. The arbitrator may not
select any other FMV other than one submitted by Landlord or Tenant. The FMV
selected by the Baseball Arbitration shall be binding upon Landlord and Tenant
and shall serve as the basis for determination of Minimum Monthly Rent payable
for the Option term. If, as of the commencement date of the Option term, the
amount of Minimum Monthly Rent payable during the Option term shall not have
been determined, then, pending such determination. Tenant shall pay Minimum
Monthly Rent equal to the Minimum Monthly Rent payable with respect to the last
year of the then-current Lease Term. After the final determination of Minimum
Monthly Rent payable for the Option term, the parties shall promptly execute a
written amendment to the Lease specifying the amount of Minimum Monthly Rent to
be paid during the Option term. Any failure of the parties to execute such
amendment shall not affect the validity of the FMV determined pursuant to this
Section.

 

4.2                               The Option is not assignable separate and
apart from the Lease.

 

4.3                               The Option is conditional upon Tenant giving
Landlord written notice of its election to exercise the Option at least nine
(9) months prior to the end of the expiration of the then-current Lease Term.
Time shall be of the essence as to Tenant’s exercise of the Option. Tenant
assumes full responsibility for maintaining a record of the deadlines to
exercise the Option. Tenant acknowledges that it would be inequitable to require
Landlord to accept any exercise of the Option after the date provided for in
this Section.

 

9

--------------------------------------------------------------------------------


 

4.4                               Notwithstanding anything contained in this
Article to the contrary, Tenant shall not have the right to exercise the Option:

 

4.4.l                         During the time commencing from the date Landlord
delivers to Tenant a written notice that Tenant is in default under any
provisions of the Lease and continuing until Tenant has cured the specified
default to Landlord’s reasonable satisfaction; or

 

4.4.2                     At any time after any Event of Default as described in
Article 21 of the Existing Lease (provided, however, that, for purposes of this
Section 4.4.2, Landlord shall not be required to provide Tenant with notice of
such Event of Default) and continuing until Tenant cures any such Event of
Default, if such Event of Default is susceptible to being cured; or

 

4.4.3                     In the event that Tenant has defaulted in the
performance of its obligations under the Lease two (2) or more times and a
service or late charge has become payable under Section 22.4 of the Existing
lease for each of such defaults during the twelve (12)-month period immediately
prior to the date that Tenant intends to exercise the Option, whether or not
Tenant has cured such defaults.

 

4.5                               The period of time within which Tenant may
exercise the Option shall not be extended or enlarged by reason of Tenant’s
inability to exercise such Option because of the provisions of Section 4.4
above.

 

4.6                               All of Tenant’s rights under the provisions of
the Option shall terminate and be of no further force or effect even after
Tenant’s due and timely exercise of the Option if, after such exercise, but
prior to the commencement date of the new term, (a) Tenant fails to pay to
Landlord a monetary obligation of Tenant for a period of twenty (20) days after
written notice from Landlord to Tenant, (b) Tenant fails to commence to cure a
default (other than a monetary default) within thirty (30) days after the date
Landlord gives notice to Tenant of such default or (c) Tenant has defaulted
under the Lease two (2) or more times and a service or late charge under
Section 22.4 of the Existing Lease has become payable for any such default,
whether or not Tenant has cured such defaults.

 

4.7                               Article 27 of the Existing Lease is hereby
deleted in its entirety and is no longer of any further force or effect.

 

5.                                      11120 Building Roof Replacement.  In the
event that Landlord replaces the roof on the 11120 Building during the initial
11120 Premises Lease Term, the costs of such replacement shall be excluded from
Tenant’s Share of Operating Costs during the initial 11120 Premises Lease Term.

 

6.                                      Operating Costs.  Notwithstanding
anything to the contrary in the Lease, in the event that (a) any portion of the
Common Area of the Center is not in compliance with Applicable Laws as of the
Execution Date, and (b) Landlord makes a capital expenditure (after the
Execution Date) to remedy such non-compliance, the costs of such capital
expenditure shall not be includable in Tenant’s Share of Operating Costs.

 

10

--------------------------------------------------------------------------------


 

7.                                      Security Deposit.  On or before the
Execution Date, Tenant shall deposit with Landlord an amount equal to Ten
Thousand Four Hundred Fifty-Two and 20/100 Dollars ($10,452.20) as an increase
to the required Security Deposit under the Lease (“Increased Security Deposit
Amount”).  From and after the Execution Date, the required Security Deposit
under the Lease shall be increased by the Increased Security Deposit Amount.

 

8.                                      Broker.  Tenant represents and warrants
that it has not dealt with any broker or agent in the negotiation for or the
obtaining of this Amendment, other than Hughes Marino (“Broker”), and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless the Landlord Related Entities for, from and against any and all cost or
liability for compensation claimed by any such broker or agent, other than
Broker, employed or engaged by it or claiming to have been employed or engaged
by it. Broker is entitled to a leasing commission in connection with the making
of this Amendment, and Landlord shall pay such commission to Broker pursuant to
a separate agreement between Landlord and Broker.

 

9.                                      No Default.  Landlord and Tenant
represent, warrant and covenant that, to the best of their knowledge, Landlord
and Tenant are not in default of any of their respective obligations under the
Lease and no event has occurred that, with the passage of time or the giving of
notice (or both) would constitute a default by either Landlord or Tenant
thereunder.

 

l0.                                   Notices.  Tenant confirms that,
notwithstanding anything in the Lease to the contrary, notices delivered to
Tenant pursuant to the Lease should be sent to:

 

Trovagene, Inc.

11055 Flintkote Avenue, Suite B
San Diego, California 92121
Attn: Keith McCormick

 

11.                               Effect of Amendment.  Except as modified by
this Amendment, the Existing Lease and all the covenants, agreements, terms,
provisions and conditions thereof shall remain in full force and effect and are
hereby raiified and affinneJ. in the event of any conflict between the terms
contained in this Amendment and the Existing Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Existing Lease, as modified by this Amendment.

 

12.                               Successors and Assigns.  Each of the
covenants, conditions and agreements contained in this Amendment shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs, legatees, devisees, executors, administrators and
permitted successors and assigns and sublessees.  Nothing in this section shall
in any way alter the provisions of the Lease restricting assignment or
subletting.

 

13.                               Miscellaneous.  This Amendment becomes
effective only upon execution and delivery hereof by Landlord and Tenant. The
captions of the paragraphs and subparagraphs in this Amendment are inserted and
included solely for convenience and shall not be considered or

 

11

--------------------------------------------------------------------------------


 

given any effect in construing the provisions hereof. All exhibits hereto are
incorporated herein by reference. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or option for a
lease, and shall not be effective as a lease, lease amendment or otherwise until
execution by and delivery to both Landlord and Tenant.

 

14.                               Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Amendment have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

 

15.                               Counterparts: Facsimile and PDF Signatures.
 This Amendment may be executed in one or more counterparts, each of which, when
taken together, shall constitute one and the same document. A facsimile or
portable document format (PDF) signature on this Amendment shall be equivalent
to, and have the same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

 

LANDLORD:

 

 

 

BMR-COAST 9 LP,

 

a Delaware limited partnership

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Title:

VP Real Estate Legal

 

 

 

 

 

TENANT:

 

 

 

TROVAGENE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Stephen Zaniboni

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

11120 PREMISES

 

--------------------------------------------------------------------------------


 

[g18641ke05i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

11120 TENANT IMPROVEMENT PLANS

 

--------------------------------------------------------------------------------


 

[g18641ke09i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ACKNOWLEDGEMENT OF 11120 PREMISES COMMENCEMENT DATE

 

THIS ACKNOWLEDGEMENT OF 11120 PREMISES COMMENCEMENT DATE is entered into as of
[           ], 20[   ], with reference to that certain Fifth Amendment to
Standard Industrial Net Lease (the “Amendment”) dated as of [           ],
20[   ], by TROVAGENE, INC., a Delaware corporation (“Tenant”), in favor of
BMR-COAST 9 LP, a Delaware limited partnership (“Landlord”). All capitalized
terms used herein without definition shall have the meanings ascribed to them in
the Amendment.

 

Tenant hereby confirms the following:

 

1.     Tenant accepted possession of the 11120 Premises for use in accordance
with the Permitted Use (with respect to the 11120 Premises) on [           ],
20[   ]. Tenant first occupied the 11120 Premises for the Permitted Use (with
respect to the 11120 Premises) on [           ], 20[   ].

 

2.     The 11120 Premises are in good order, condition and repair.

 

3.     The 11120 Tenant Improvements are Substantially Complete.

 

4.     All conditions of the Lease to be performed by Landlord as a condition to
the full effectiveness of Tenant’s lease of the 11120 Premises have been
satisfied, and Landlord has fulfilled all of its duties in the nature of
inducements offered to Tenant to lease the 11120 Premises.

 

5.     In accordance with the provisions of the Amendment, the 1 l 120 Premises
Commencement Date is [           ], 20[   ].

 

6.     The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the 11120 Premises.

 

7.     Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against rent owed or to be owed
by Tenant.

 

8.     The obligation to pay rent for the 11120 Premises is presently in effect
and all rent obligations on the part of Tenant under the Lease with respect to
the 11120 Premises commenced to accrue on [           ], 20[   ], with Minimum
Monthly Rent for the 11120 Premises payable on the dates and amounts set forth
in the chart below:

 

Dates

 

Rentable Square
Footage

 

Minimum Monthly Rent
Rate Per Square Foot of
Rentable Area

 

Minimum Monthly
Rent

 

Month 1 -Month 12

 

4,751

 

$

2.20

 

$

10,452.20

 

 

--------------------------------------------------------------------------------


 

9.     The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the 11120 Premises or any portion thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of 11120 Premises
Commencement Date as of the date first written above.

 

TENANT:

 

 

 

TROVAGENE, INC..,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------